 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6
                                        OAKLAND DIVISION
 7

 8
     CURTIS CRENSHAW,                                   Case No: 19-cv-02937 SBA
 9
                   Plaintiff,                           CONDITIONAL DISMISSAL
10                                                      ORDER
            vs.
11

12 GREGORY AHERN, et al.,

13                 Defendants.

14
            Having received notice of the settlement of the action, see Dkt. 27, and it appearing
15
     that no issue remains for the Court’s determination,
16
            IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
17
     DISMISSED. The unopposed motion for writ of habeas corpus ad testificandum, Dkt. 23,
18
     is DENIED as moot. All scheduled dates are VACATED. In the event that the settlement
19
     is not realized, any party may move to reopen the case and a pretrial schedule will be reset,
20
     provided such motion is filed within thirty days of the date this order is filed.
21
            IT IS SO ORDERED.
22
     Dated: 03/09/2020                                 ______________________________
23                                                     SAUNDRA BROWN ARMSTRONG
                                                       Senior United States District Judge
24

25

26

27

28
